DETAILED ACTION
The communication dated 3/26/2021 has been entered and fully considered.
Claims 4 and 16 were canceled. Claim 1 was amended. Claims 1-3, 5-15, and 17-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 3/26/2021, with respect to claims 13-15, 17, and 20-21 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejections of claims 13-15, 17, and 20-21 have been withdrawn.
Applicant’s arguments, see pages 6-7, filed 3/26/2021, with respect to claims 1-3, 5-12, 18-19, and 22 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 1-3, 5-12, 18-19, and 22 have been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-15, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Classen et al. U.S. Publication 2012/0204911, the closest prior art, differs from the instant claims in failing to teach the cold side being located on an opposite face of the thermoelectric converter from the hot side, wherein the hot side is 
Claims 2-3, 5-12, and 21 are allowed as they are dependent upon allowed claim 1.
As for claim 13, Classen et al. U.S. Publication 2012/0204911, the closest prior art, differs from the instant claims in failing to teach that the thermoelectric converter further comprises at least one anode and at least one cathode configured to convert electrical energy to heat. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit system taught by Classen as claimed.
Claims 14-15, 17-20, and 22 are allowed as they are dependent upon allowed claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711